IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 98 WAL 2016
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
VAUGHN RICO WRIGHT,                       :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of June, 2016, the Application for Leave to Amend is

DENIED. The Petition for Allowance of Appeal is DENIED.